Order unanimously modified by reducing the assessments as follows: First Year, Land $110,000, Building $130,000, Total $240,000; Remaining Years, Land $110,000, Building $140,000, Total $250,000. As so modified the order is affirmed, with $20 costs and disbursements to the appellant. We think that all the evidence, including that regarding net income, did not warrant the fixation of the higher values set by Special Term. Settle order on notice. Present- — ■ Cohn, J. P., Callahan, Van Voorhis and Breitel, JJ.